Case 1:20- cv-G0596-. JGK. Document 29 Filed 07/13/21 Page 1 of1
PARALEGALS

Warren M. GotLeran (1912-1998) StTerHaANin SUAREZ
C Oo Ul ‘AMOHL RIcHARD L. O'Hara Sreven GC. Farnas®* LAURA A. HARRINGTON
doun F Minis (1989-2008) ‘THomas FP Keane***  /Kaistine M. Murpuy
“ 9 Epwarnp J, GROARKE Dasien ©. Marre** Liniv Piazza
; : GHRISTOPHER P. O'HARA “TAYLOR ANNE WAITES KaREN ALBERTELLI GILBERT
QVC. Garo. O'Rourke PENNINGTON G Tr J. Dowp _ ®
Dents A. ENGEL JARRETT J, DOWD ‘ek ALSO ADMITTED IN NEW JERSEY

e Jou S. Groxese™ Patricia L. Botanp aan ahes? AOMITTED IN WASHINGTON, D.C.
“ ~ Ai.so ApMi
q S L I P Micnart, D. Bosso Gienn A. Kreps + ALSO APMITTED IN NEW JERSEY ANO
+ Hide @ + OF GouNsEL

July 13, 2021

 
 
 

 

VIA ECE Be yeh 1% B62) Cedmorce
Hon. John G. Koeltl

s é é
United States District Judge ‘og pied D oe Ce “te at (2, a a f
United States District Court
Daniel Patrick Moynihan Courthouse f
Southern District of New York

500 Pearl Street a, g OO lence - Cf
New York, NY 10007-1312 ° ON (4 LP

big 2

Re: — fron Workers Locals 40, 361 & 417 Health Fund v. Joyce et al TL. 1S D4 SO
Civil Case No.: 20-cv-596

Dear Judge Koeltl, , 3 /; oA /

As Your Honor will recall, this firm is counsel to Plaintiff Iron Workers Locals 40, 361 & 417
Health Fund (“Health Fund”) in the above-referenced matter. We write to request an adjournment of the
status conference currently scheduled for July 16, 2021.

Defendant James Joyce’s treating physician has filed for no fault arbitration, and same was held
on February 24, 2021. The arbitrator issued an award on April 19, 2021, which found that the no fault
provider was to pay Mr. Joyce’s treating physician,

Defendants have represented to Plaintiffs that the no fault carrier received the final demand to
satisfy the arbitration award via letter dated July 8, 2021. The no fault carrier has further received a
clarification of the award directing it to pay the physician.

If the no fault carrier pays the physician, the physician is expected to reimburse the Health Fund
in the amount of $199,222.92, which represents a significant portion of the Health Fund’s total lien of

$296,802.38.

In light of the pending reimbursement issue, Plaintiff requests that the status conference scheduled
for July 16, 2021, be adjourned. This is the fourth request to adjourn the status conference; the prior
requests were granted. Counsel for the defendants has consented to the adjournment.

Plaintiffs thank Your Honor for the Court’s attention to this matter.

 

 

 

 

 

 

 

 

 

USDS SDNY Respectfully,
DOCUMENT COLLERAN, O'HARA & MILLS L.LP.
ELECTRONICALLY FILED “)
DOC #: | By: /s/ Nromes PG. Keane
DATE FILED: _ 7/7/2221 THOMAS P. KEANE

TP ———

3028-0008

cc: Seamus Boyle, Esq. via ECF

100 Grossways Park Drive WesT Surre 200 + Woopsury, New York 11797: T: 516.248.5757 -F 516.742.1765
WWW. COHMLAW,COM «GEE on

 
